Citation Nr: 1019547	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-29 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for left 
acromioclavicular (AC) joint separation, rated as 10 percent 
prior to August 2, 2007, and as 20 percent disabling from 
October 1, 2007, to include a separate 10 percent rating for 
arthritis with limitation of motion prior to July 18, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
December 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In connection with his appeal, the Veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge in December 2005.  A transcript of the 
hearing is associated with the claims file.  This matter was 
remanded in February 2006 and May 2007.

When this case was previously before the Board in June 2008, 
it was again remanded for additional development.  It has 
since returned to the Board for further appellate action.

During the course of the Veteran's appeal, he underwent left 
shoulder coracoclavicular reconstruction surgery, and as a 
result was assigned a temporary 100 percent rating for the 
period August 2, 2007 through October 1, 2007.  A 20 percent 
rating was assigned following this surgery.  These actions 
did not satisfy the Veteran's appeal.  The Board has adjusted 
its consideration of the Veteran's claim accordingly.

The Board also notes that the Veteran was assigned a separate 
10 percent rating for arthritis of the left shoulder AC joint 
for the period from July 18, 2007, through October 1, 2007.  
At that time a separate 10 percent rating was assigned for 
the AC joint separation.  By rating of August 2008, these 
ratings were properly combined as all post-surgical residuals 
should be rated on limitation of motion.  The 20 percent 
rating was assigned following post-surgical convalescence.  
Below, for reasons set out, the 10 percent rating for 
arthritis and limitation of motion will be granted as of 
October 3, 2006, instead of July 18, 2007.  The ending date 
of the separate rating for arthritis is not effected by any 
action taken herein.

Also, following the most recent examination service 
connection was granted and a separate 10 percent rating was 
assigned for residual scarring.  There has been no 
disagreement with that action and it is not otherwise before 
the Board.


FINDINGS OF FACT

1.  For the period prior to August 2, 2007, the Veteran's 
left AC joint separation, status post surgical repair, was 
manifested by separation and pain, stiffness, and weakness; 
there is no objective medical evidence indicating nonunion of 
the clavicle or scapula. 

2.  As of October 3, 2006, there is evidence that the 
appellant had arthritis of the shoulder joint with limitation 
of motion.

3.  For the period beginning October 1, 2007, the Veteran's 
left AC joint separation, status post surgical repair with 
arthritis, has been manifested by limitation of motion of the 
arm with severe flare-ups and weakness on exertion that more 
nearly approximates limitation to midway between the side and 
shoulder level.  No more significant limitation is shown, 
there is no ankylosis, and there is no nonunion of the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for left AC joint separation, status post surgical 
repair, prior to August 2, 2007,  have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5203 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor a separate 10 percent rating for arthritis and 
limitation of motion is granted as of October 3, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Codes 5010-5003, 5200 (2009).

3.  With resolution of reasonable doubt, the criteria for a 
disability rating of 30 percent, but no higher, for left AC 
joint separation, status post surgical repair with arthritis 
for the period beginning October 1, 2007, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in September 2001 and March 2006.  
They provided appropriate notice with respect to the 
effective date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

Although the March 2006 notice letter was provided after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in August 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim for an increased disability rating for his 
left AC separation, status post surgical repair, in June 
2006.  The purpose of this remand was to obtain copies of VA 
outpatient treatment records from February 2007, to include 
the report from his August 2007 left shoulder surgery, and to 
provide the Veteran a new VA examination to determine the 
nature and severity of his left shoulder disability.

The record establishes that updated VA outpatient treatment 
records have been associated with the Veteran's claims file, 
and that the Veteran was afforded a VA examination in August 
2008.  Thus, all of the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which Diagnostic Code or 
Codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Impairment of the clavicle or scapula is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5203.  Under this code, 
malunion of the clavicle or scapula is assigned a 10 percent 
rating.  Nonunion of the clavicle or scapula without loose 
movement is assigned a 10 percent rating; with loose movement 
warrants a 20 percent rating.  Dislocation of the clavicle or 
scapula warrants a 20 percent rating.  A note to Diagnostic 
Code 5203 provides this disability can also be rated based on 
impairment of functioning of the contiguous joint.

Limitation of motion of the arm is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Under that code, a 20 percent 
rating is warranted for limitation of the major or minor arm 
at shoulder level.  A higher evaluation of 30 percent is 
warranted for limitation of motion of the major arm midway 
between the side and shoulder level. A 40 percent rating is 
warranted for limitation of motion of the major arm to 25 
degrees from side.

Ankylosis is rated under Code 5200, but is not applicable 
here as ankylosis is not shown.  Also for consideration, but 
not for application is Code 5202 for impairment of the 
humerus and recurrent dislocation.  This is not shown in this 
case so this code provides no basis for an increased rating.

Traumatic arthritis is rated as degenerative arthritis.  A 10 
percent rating is for assignment where, in pertinent part, 
there is noncompensable limitation of motion due to arthritis 
established by clinical findings.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003.

Under VA rating criteria, normal forward elevation (flexion) 
and abduction of the shoulder is from 0 degrees to 180 
degrees, with 90 degrees being shoulder level; normal 
shoulder internal and external rotation is 0 degrees to 90 
degrees, with 90 degrees being shoulder level.  38 C.F.R. 
§ 4.71, Plate I.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R.    
§ 4.40 state that the disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  According to this regulation, 
it is essential that the examination on which ratings are 
based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In 
addition, the regulations state that the functional loss may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the veteran undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left AC separation, status post surgical 
repair.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran was granted service connection for left shoulder 
AC separation, status post surgical repair, in a June 1987 
rating decision.  The disability was assigned a 
noncompensable rating under Diagnostic Code 5203, effective 
December 2, 1986.  This rating was later increased to 10 
percent under Diagnostic Code 5203 in an August 1991 rating 
decision effective May 28, 1991.  The Veteran filed the 
instant claim for an increased rating in August 2001.  He 
appeals a July 2002 rating decision maintaining the 10 
percent rating.  During the course of his appeal, the Veteran 
underwent left shoulder surgery and was granted a temporary 
evaluation of 100 percent effective August 2, 2007.  This 
rating was later decreased to 10 percent under Diagnostic 
Code 5203.  A separate 10 percent rating for arthritis under 
Diagnostic Code 5003 was also assigned in an October 2007 
rating decision, effective July 18, 2007.  In August 2008, a 
20 percent rating under Diagnostic Code 5201 post-surgical 
residuals, including arthritis and limitation of motion of 
the arm, effective October 1, 2007 and a separate 10 percent 
rating for a tender scar, effective August 2, 2007, was 
assigned.  

In response to his initial claim for an increased rating, the 
Veteran was afforded a VA fee-basis examination in May 2001.  
The examiner noted a history of a fracture of the left 
clavicle in service.  He also indicated that the Veteran is 
left-hand dominant.  The Veteran's subjective complaint 
included some discomfort when he raised his left arm above 
his shoulder, stiffness, and pain radiating down to his left 
hand.  Functionally, the Veteran reported that he had to give 
up playing some sports, was limited in his ability to lift 
weights, and that his had to learn to complete tasks with his 
right hand in order to perform his job as a mail carrier.  
Upon physical examination, the examiner noted that the 
Veteran's left shoulder joint was abnormal, with an 
irregularity of the distal clavicle and crepitus on range of 
motion.

Range of motion testing revealed flexion to 170 degrees, 
abduction to 175 degrees, external rotation to 90 degrees, 
and internal rotation to 90 degrees.  The examiner found that 
range of motion was additionally limited by pain, but he did 
not provide a degree of additional impairment.  A diagnosis 
of status post left clavicle fracture and dislocation with 
surgical repair with residuals of post-traumatic deformity of 
the left clavicle, decreased range of motion, and pain.  

He was afforded another VA fee basis examination in June 
2003.  The Veteran continue to report stiffness, soreness, 
daily pain, and swelling of the left shoulder, though he 
indicated that he did not take any time off from work due to 
the disability.  Objectively, there was no evidence of heat, 
redness, swelling, or effusion.  Flexion was to 160 degrees, 
abduction was to 150 degrees, external rotation was to 70 
degrees, and internal rotation was to 60 degrees.  Pain began 
at the endpoint of these motions, and range of motion was 
also additionally limited by fatigue, weakness, and lack of 
endurance, but not incoordination. The examiner determined 
that this disability prevented use of the left upper 
extremity to a certain extent, in that the Veteran had to use 
his right hand more at work and home.  X-rays showed the post 
traumatic residuals but were not interpreted as showing 
arthritis.

During the Veteran's December 2005 Board hearing, he stated 
that his shoulder condition had gotten progressively worse 
over the years.  He indicated that this disability caused 
difficulties at work as a mail carrier, particularly because 
he was unable to put pressure on his left shoulder.  The 
Veteran also noted that his shoulder disability affected his 
ability to play with his children and do chores around the 
house.  Moreover, he indicated that he had recently separated 
his shoulder, and his mobility had decreased.

During an October 2006 VA examination, the Veteran reported 
that he could not tolerate carrying a mail bag, and 
experienced symptoms of pain and achiness.  He denied 
experiencing numbness and tingling in his arms.  Range of 
motion testing revealed flexion to 155 degrees, abduction to 
90 degrees, adduction to 30 degrees, and extension to 60 
degrees.  Meanwhile, external and internal rotations were 
each to 45 degrees.  It was noted that an October 3, 2006, 
MRI revealed arthritic changes in the shoulder.

An MRI taken at that time showed a deformity of the acromion 
and distal clavicle with hypertrophic changes.  A spur 
formation in the AC joint and a widening of the left AC joint 
were also found.

Also of record are medical records from Eastern Carolina 
Internal Medicine from 2006 and 2007.  In these reports, the 
Veteran continued to complain of left shoulder pain, 
stiffness, and limitation of motion.  Objective findings 
included limited active range of motion due to discomfort.  A 
diagnosis of left AC separation with mild increase in pain 
was assigned.

A February 2007 statement from the Veteran's employer reveals 
that the Veteran was absent from work 13 days during the past 
18 months due to his inability to carry a mail satchel for 
work.

VA outpatient treatment records also track the Veteran's 
symptoms and treatment of his left shoulder disability.  A 
March 2004 X-ray showed a widening of the AC joint compatible 
with separation.  An AC joint sprain and separation was also 
indicated in March 2004.  An orthopedic report from October 
2006 notes that the Veteran's recurrent AC separations have 
resulted in a moderate amount of functional impairment with 
the activities of daily living and moderate osteoarthritis 
with excess fatigability, pain, and weakness.  Surgery was 
recommended at that time.  In August 2007, it was noted that 
the Veteran underwent left shoulder coraclavicular 
reconstruction.

The Veteran was most recently afforded a VA examination in 
August 2008 to assess the severity of his left shoulder 
condition following his August 2007 surgery.  During the 
examination, the Veteran reported that he reinjured his 
shoulder and opted to have surgery for his AC separation.  
After the surgery, he claimed that he continued to experience 
mild-to-moderate daily pain with restricted range of motion.  
He indicated that he still routinely iced his shoulder for 
pain, but was not on any medication for his condition, nor 
did he participate in a home exercise program.  Also, the 
Veteran endorsed symptoms of weakness, stiffness, effusion, 
and severe weekly flare-ups.  He indicated that during severe 
flare-ups, he is unable to move his shoulder and completes 
all activities with his right arm and hand until the pain and 
swelling improves.  With respect to this disability and its 
impact on his job, the Veteran stated that he carried his 
mail bag close to his body to guard his shoulder and AC joint 
from a pulling sensation.

Range of motion testing revealed active flexion to 135 
degrees, with pain beginning at 116 degrees.  Upon repetition 
of the motion, range of motion was reduced to 132 degrees due 
to pain.  Abduction was to 100 degrees, with pain beginning 
at 85 degrees.  There was no additional loss of motion for 
this movement upon repetition.  External rotation was to 64 
degrees with pain beginning at 62 degrees, and no additional 
loss of motion upon repetition.  The examiner also noted that 
there was a loss of 7 millimeters of the distal clavicle.  An 
X-ray revealed that the coracoclavicular distance was 
significantly narrower than noted on the preoperative 
radiograph taken in October 2006.  Minimal postoperative 
changes of the distal clavicle were noted.  

With respect to this disability's impact on the Veteran's 
ability to function, the examiner noted that the Veteran 
reported moderate flares which still allowed him to perform 
most of the activities of daily living with modest 
adaptation.  However, he also reported severe flare-ups 
approximately two times per week when he could not perform 
any activity with his left shoulder due to pain and primarily 
used his right hand for activity.  The examiner determined 
that any repeated motion, especially with any strength 
motions, were likely to result in flare-ups.

With respect to the period prior to August 2, 2007, the Board 
has determined that the Veteran is not entitled to a 
disability rating in excess of 10 percent for his left AC 
joint separation, status post surgical repair.  In so 
finding, the Board notes that while the record establishes 
that the Veteran experienced recurrent shoulder separation 
and pain, stiffness, and weakness associated with this 
condition, there is no indication from the record that the 
Veteran experienced nonunion of the clavicle or scapula, 
which would warrant a higher rating under Diagnostic Code 
5203.

In the alternative the Board finds that an earlier rating for 
a separate 10 percent for arthritis of limitation of motion 
has been shown.  Arthritis was first noted in the joint on 
October 3, 2006, and during a VA examination that month there 
was limitation of motion.  As such, an effective date earlier 
than July 18, 2007 for arthritis with limitation of motion is 
granted as of October 3, 2006.

Additionally, Diagnostic Codes 5200 and 5202 are not 
applicable because there is no evidence of ankylosis of the 
scapulohumeral articulation; or malunion of the humerus.

As for the period beginning October 1, 2007, the Board has 
determined that the Veteran's right shoulder disability more 
nearly approximates the rating criteria for a 30 percent 
disability rating under Diagnostic Code 5201 for limitation 
of motion.  The pertinent evidence of record from this time 
period includes the August 2008 VA examination, which 
revealed decreased abduction to 100 degrees, with pain 
beginning at 85 degrees.  However, the Veteran also reported 
severe flare-ups approximately two times per week during 
which he could not perform any activity with his left 
shoulder due to pain and primarily used his right hand for 
activity.  Considering the additional functional impairment 
due to pain during flare-ups, the Board finds that the 
limitation of motion of the Veteran's arm during this period 
most nearly approximates movement limited to midway between 
the side and shoulder level, which warrants a 30 percent 
rating.  This rating includes, properly the post-surgical 
residuals including arthritis.  The limitation is partly 
related to the surgery and original injury and also to the 
later noted arthritis.  Separate ratings under 5203 and 5201 
are no longer warranted.  See Note following Diagnostic Code 
5203.

The Board has also considered the statements and testimony of 
the Veteran regarding the severity of this disability.  
However, there is no objective medical evidence of limitation 
of motion of the arm that more nearly approximates limitation 
to 25 degrees from the side.  Accordingly, a disability 
rating of 30 percent, and no higher, is warranted effective 
October 1, 2007.

The Board has considered whether there is any other schedular 
basis to assign a higher disability rating during the period 
in question.  However, a disability rating higher than 30 
percent is not available under Diagnostic Code 5203.  
Moreover, 
although Diagnostic Codes 5200 and 5202 provide for 
disability ratings higher than 30 percent, they are not 
applicable here because there is no evidence of ankylosis of 
the scapulohumeral articulation; recurrent dislocation at the 
scapulohumeral joint; or fibrous union of the humerus.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 10 and 30 percent ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  He has missed some time from work, 
but that is considered in the rating assigned as set out 
above.  The impairment described is contemplated in the 
rating assigned.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

The Veteran's left AC joint separation, status post surgical 
repair with arthritis, warrants a 30 percent rating, but no 
more, from October 1, 2007,  the appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to a higher rating than 10 percent for right 
shoulder AC joint separation prior to August 2, 2007 is 
denied.

Entitlement to a rating of 10 percent for arthritis and 
limitation of motion prior to July 18, 2007 is granted as of 
October 3, 2006.  The appeal is granted to this extent 
subject to the criteria applicable to the payment of monetary 
benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


